PREYER, Judge
(concurring in part, dissenting in part, and concurring in the result):
We concur in all but part II of the majority opinion. Since our disagreement with part II is extensive and varied, it has been necessary to address the issues in this separate opinion.
We agree with part II up to, but not including, the last paragraph of section C and would add two comments after footnote 9 at the end of section A.
First, our understanding of the military judge’s responsibilities in conducting an in camera proceeding is that they include examining not only the Government’s reasons for desiring to withhold the information in question but also the material to be withheld, itself, except in those rare cases in which a mere description of the material, together with the reasons for nondisclosure, would provide a sufficient basis for a ruling. This obligation on the part of the judge would seem to be especially critical when the information is not that which is already in the possession of the defense but which the Government seeks to withhold not just from the public but also from the defense.
Thus, in United States v. Pringle, 751 F.2d 419 (1st Cir.1984), the court made a point of noting that the Government’s submission for the court’s ex parte in camera examination included “the documents sought to be protected”; that the district court had “conducted an ex parte in camera inspection of the submitted material” before finding that “the surveillance information was neither helpful to the defense of the accused nor otherwise essential to a fair adjudication of the case____” Later in the opinion, the Court of Appeals indicated that they, too, had reviewed the classified material before concluding that it was not discoverable.
Similarly, in United States v. Wilson, 750 F.2d 7 (2d Cir.1984), the court noted:
As the Fifth Circuit did in United States v. Wilson, supra, 732 F.2d 404, we have reviewed the classified material at issue, and we similarly conclude that the district court did not err in rejecting the material under generally applicable evidentiary rules of admissibility.
In United States v. Yunis, 867 F.2d 617 (D.C.Cir.1989), the court notes:
We have, however, reviewed in camera the classified information which is the subject of the instant controversy and find that only two, or at most three, sentences or sentence fragments ... have even the remotest relevance to any issue in this cause.
In United States v. Freund, 525 F.2d 873 (5th Cir.1976), and United States v. Doe, 525 F.2d 878 (5th Cir.1976), two cases to which we invite particular attention, the court made clear the feasibility and, in appropriate cases, the necessity of examining a live witness in an ex parte in camera hearing. (In the court-martial context, it is expected that a verbatim record of such a hearing would be made, sealed, and attached to the record of trial.)
It is apparent from these cases that the trial court’s responsibility is not limited to assessing the legitimacy of the Government’s claim of secrecy. Bearing in mind that the court is unlikely ever to be in quite so good a position as defense counsel to evaluate the panoply of colorable contentions available to the defense, since the court is, nevertheless, charged with deciding whether or not certain information may be relevant and helpful to the defense, as well as with making, from among a variety *878of options, the discretionary determinations required by Mil.R.Evid. 505(i), it stands to reason that, besides the issues in the case and the reasons for classification, the court ordinarily must know the substance of any information that the Government seeks to withhold.1
Second, for reasons explained later on, it appears to us, at least, that the language “relevant and necessary to an element of the offense or a legally cognizable defense” constituting the standard for disclosure in Mil.R.Evid. 505(i)(4)(B) is no higher than the “relevant and helpful to the defense of an accused, or ... essential to a fair determination of a cause” standard of Roviaro v. United States, 353 U.S. 53, 77 S.Ct. 623, 1 L.Ed.2d 639 (1957), and, furthermore, that it does not purport to exclude evidence that is relevant and helpful, or essential, solely on issues of credibility of government witnesses. See Davis v. Alaska, 415 U.S. 308, 94 S.Ct. 1105, 39 L.Ed.2d 347 (1974).
Our difficulty with the last paragraph of section C derives from a difficulty in ascertaining a definition of just what is meant by a balancing test. Roviaro is normally cited as the source of the balancing test. Has balancing occurred when a higher standard than bare relevance, i.e., relevant and helpful, is applied? Or does balancing not occur until the accused is deprived of evidence which is both relevant and helpful?
As we understand it, United States v. Smith, 780 F.2d 1102 (4th Cir.1985), the case most widely cited for the proposition that a balancing test is appropriate under CIPA, merely holds:
(1) that CIPA did not change the law of admissibility;
(2) that the pre-CIPA law of admissibility in the face of a government privilege always required the accused to meet a higher standard than bare relevance;
(3) that the error of the district court lay in failing to take into account that the pre-CIPA law of admissibility in the face of a government privilege had always required the accused to meet a higher standard than bare relevance;
(4) that the Roviaro balancing test should be applied when the Government asserts the classified information privilege.
Thus, the Smith court concludes its opinion:
We do hold, however, that we equate the disclosure of the classified information sought in this case with the disclosure of the various kinds of information sought about informers in the cases construing Roviaro. The Roviaro standard of admissibility is at the least more restrictive than the ordinary rules of relevancy would indicate.
780 F.2d at 1110.
In United States v. Yunis, 867 F.2d 617 (D.C.Cir.1989), a discovery case, the court denied that it was employing a balancing test, stating:
Thus, we neither adopt nor reject the balancing test set forth in Smith, referenced in United States v. Sarkissian, 841 F.2d 959, 965 (9th Cir.1988), and followed by the District Court in the present case. The resolution of that inquiry can await the day when we face a case in which a defendant seeks color-ably privileged information with more than theoretical relevance which is genuinely helpful to his defense. This is not the case.
867 F.2d at 625.
Earlier in its opinion, the court had stated:
We hold, in short, that classified information is not discoverable on a mere showing of theoretical relevance in the face of the government’s classified information privilege, but that the threshold for discovery in this context further requires that a defendant seeking classified information, like a defendant seeking the informant’s identity in Roviaro, is entitled only to information that is at least “helpful to the defense of [the] *879accused,” Roviaro, 353 U.S. at 60-61, 77 S.Ct. at 628.
867 F.2d at 623.
Anticipating, perhaps, the contention that it had thereby employed the balancing test itself, the Yunis court added later in its opinion:
We do not intend by our characterization of the second phase as requiring that the evidence be “helpful or beneficial” to direct a new test separate from the second step employed by the District Judge, styled by him as determining the “materiality” of the evidence. We recognize that that term is drawn directly from the Supreme Court’s language in Roviaro and [United States v.] Valenzuela-Bernal [458 U.S. 858, 102 S.Ct. 3440, 73 L.Ed.2d 1193 (1982)]. However, in practical application of the test, the frequent confusion of the terms “materiality” and “relevance” in evidentiary law [footnote omitted] leads us to the conclusion that the Supreme Court’s alternate phrasing of “helpful to the defense of an accused,” provides more guidance in a trial context. Roviaro, 353 U.S. at 60-61, 77 S.Ct. at 628.
867 F.2d at 625.
Roviaro is classified as a balancing test case because of the following language:
We believe that no fixed rule with respect to disclosure is justifiable. The problem is one that calls for balancing the public interest in protecting the flow of information against the individual’s right to prepare his defense. Whether a proper balance renders nondisclosure erroneous must depend on the particular circumstances of each case, taking into consideration the crime charged, the possible defenses, the possible significance of the informer’s testimony, and other relevant factors.
353 U.S. at 62, 77 S.Ct. at 629.
Although Roviaro prescribes “no fixed rule with respect to disclosure,” what is often overlooked is that Roviaro does provide certain baseline considerations to be used in formulating the rule for a particular case. One of those is expressed as follows:
A further limitation on the applicability of the privilege arises from the fundamental requirements of fairness. Where the disclosure of an informant’s identity, or the contents of his communication, is relevant and helpful to the defense of an accused, or is essential to a fair determination of a cause, the privilege must give away.
353 U.S. at 60-61, 77 S.Ct. at 628.
Consequently, any rule of disclosure produced by a balancing test which, as envisioned (but not adopted) in Yunis, deprived the defense of material that was relevant and genuinely helpful would be unthinkable under Roviaro, because it would violate a baseline consideration which the Roviaro court expressly prescribed for rules of disclosure, including those produced by balancing tests. The two cases cited by the Smith court, namely, United States v. Green, 670 F.2d 1148 (D.C.Cir.1981), and United States v. Harley, 682 F.2d 1018 (D.C.Cir.1982), both go to great lengths to show how the defense had failed to demonstrate necessity because the evidence possessed no more than theoretical relevance, and because alternative means were available to, and in some cases used by, the defense to cover the same ground. Subsequent cases have followed the same reasoning. See United States v. Van Horn, 789 F.2d 1492 (11th Cir.1986); United States v. Cintolo, 818 F.2d 980 (1st Cir.1987); United States v. Angiulo, 847 F.2d 956 (1st Cir.1988).
The cases do not support a rule that the Government, by asserting its classified information privilege, may, without sanction, compel the defense to forgo evidence that is relevant and helpful to the defense or essential to a fair determination of the cause; the cases do, however, support the concept that evidence need not be deemed “helpful” if it is merely cumulative of evidence of the same matter which could be presented by alternative means consistent with the privilege so that the truth-seeking process would not be, in any degree, adversely affected. Sometimes the word “necessary” is used as synonymous with “helpful” in this context. This is what we think is meant by balancing.
*880The principle that balancing not deprive the party whose rights are being balanced of any advantage necessary for the truth-seeking process was recently emphasized in a different context. In Maryland v. Craig, — U.S. -, 110 S.Ct. 3157, 111 L.Ed.2d 666 (1990) a bare majority of the U.S. Supreme Court balanced away nothing less than the Sixth Amendment right to confront a live witness, but, even in so doing, they restated this fundamental principle of balancing:
As we suggested in Coy [v. Iowa, 487 U.S. 1012, 108 S.Ct. 2798, 101 L.Ed.2d 857 (1988)], our precedents confirm that a defendant’s right to confront accusatory witnesses may be satisfied only where denial of such confrontation is necessary to further an important public policy and only where the reliability of the testimony is otherwise assured. (Emphasis supplied.)
Insofar as Mil.R.Evid 505(i)(4)(B) includes a balancing test, it would appear that the defense in trials by court-martial has been operating under a balancing test for a long time. In discussing the standard for subpoenaing witnesses in trials by court-martial even in the absence of any claims of privilege whatsoever, the U.S. Court of Military Appeals has held:
This right, however, is limited to the extent that, as a condition precedent to the issuance of process, the testimony of any witness requested by the defense must be shown to be material and necessary. More particularly, the defense must aver that the requested witness would offer testimony to negate the government’s case or support the defense.
United States v. Roberts, 10 M.J. 308 (C.M.A.1981) (citations omitted). If that standard is different from the standard of Mil. R.Evid. 505(i)(4)(B), we fail to see how. Similarly, the Discussion under Rule for Courts-Martial 703(b)(1), Manual for Courts-Martial, United States, 1984, commenting on the “relevant and necessary” language of that rule, states, in part: “Relevant testimony is necessary when it is not cumulative and when it would contribute to a party’s presentation of the case in some positive way on a matter in issue.” If that sounds like the “relevant and helpful” standard of Roviaro, it probably should. See also United States v. Credit, 8 M.J. 190 (C.M.A.1980).
Having set forth our view in the above terms, we decline to join in section D of the majority opinion.
For the reasons set forth at length in the classified portion of this opinion, we do not join in section E of the majority opinion. Notwithstanding what we regard as serious deficiencies in compliance with the letter and especially the spirit of Mil.R.Evid. 505, we are satisfied beyond a reasonable doubt that the appellant was not prejudiced. For one thing, the testimony of John Doe was not uncorroborated; it was corroborated by the appellant’s own confession, which it, in turn, corroborated. In addition, there was ample other evidence to corroborate the confession.
Having determined that instructional error occurred with respect to the military judge’s embellishments on what was intended as a no-adverse-inference instruction, we disagree with section F of the majority opinion.
The subject of whether the exercise of a privilege rates an adverse-inference instruction, a no-adverse-inference instruction, or no instruction at all is controversial. It is discussed at length in 34 A.L.R.3d 775, but the annotation contains no reference to the classified information privilege. In a proper case involving a patently good-faith exercise of the classified information privilege, a no-adverse-inference instruction does not seem at all unreasonable, although it may not, under the circumstances, be necessary. We do not disagree that such an instruction may have been advisable in this case, but we do find fault with the particular instruction given, both because it contains false assurances, and because it goes beyond a simple no-adverse-inference instruction so as to invade the province of the triers of fact. While we recognize that instructions must be read as a whole, the whole is equal to the sum of its parts, and it is necessary at *881times to parse instructions for incorrect statements that are potentially prejudicial, and this is one of those times. The underlined quotations that follow are from the military judge’s instruction on page 1701 of the record of trial.
“When it comes to the reasons that they cannot tell, and the matters they cannot tell, this information is provided to the judge in camera.” As indicated in the classified portion, there were significant gaps in both the reasons and the matters that were provided to the military judge in camera.
“It becomes my task at that point to determine if the reasons that they do not wish to reveal this information are good reasons or not good reasons.” This task was only partially performed, because, as indicated in the classified portion, the Government was not required, as to certain matters, to reveal their reasons. In addition, the suggestion that the military judge had determined that the Government had good reasons for not revealing the information that the members knew by generic category was being withheld from them, because John Doe was allowed to invoke the privilege in their presence, was, in effect, the virtual negative of a Grunden instruction.
“It becomes my task to look also at the information that would be disclosed if the witness were permitted to disclose it.” This statement, while true, implied that the military judge had performed that task, when, as shown by the classified portion, he had not personally examined some of what he allowed the Government to refuse to disclose, allowing, instead, the witness to decide for himself what questions he would or would not answer.
“At that point I must make a decision as to whether it would be fair to the accused to withhold it, or unfair to the accused. If it can be determined that the information to be withheld would not be unfavorable or harmful to the accused, in that case rulings can be made which will permit retention of classifications, and the abridgment of some testimony.” (The second sentence in this quotation appears not quite right but designed to create the impression that the withholding of the information, vice the information to be withheld, was not unfavorable or harmful to the accused.) This was the critical statement which both provided false assurances to the members that the military judge had, indeed, examined all the Government’s reasons and the substance of the matters withheld, and laid the foundation for invading their fact-finding province.
In no case that we have found in which a judge has given a no-adverse-inference instruction has the judge gone beyond that instruction so as personally to vouch for the information concealed by the privilege. The function of a no-adverse-inference instruction, as we understand it, is simply to neutralize whatever adverse inference might otherwise be drawn from the fact of non-disclosure, not to characterize the information not disclosed as favorable, or, at least, not unfavorable, to the side invoking the privilege. Since any determination of the weight or effect of such information, if admitted into evidence, would belong exclusively to the triers of fact, it is, a fortiori, not the place of the military judge to alter the evidentiary landscape by exposing the triers of fact to his own conclusory assessment of the weight or effect of matters not even admitted into evidence. In our opinion, the challenged instruction, whether taken as a whole or piece by piece, did just that and was, therefore, error.
The findings instruction on John Doe’s credibility could not have cured the error, because the error tainted that findings instruction in such a way as to affect the very manner in which it would be applied. Included in the information which the members had, on the basis of which they were instructed to decide if they had enough information to determine John Doe’s credibility, were the military judge’s improper assurances that he had examined all the interstitial information omitted from John Doe’s testimony, and his judicial assessment of that information as not adverse to the Government nor favorable to the defense. Consequently, even though there was no separate objection made to the find*882ings instruction, a separate objection was not required because that instruction was not separately erroneous. Because the erroneous instruction that tainted the findings instruction had, indeed, been the subject of a proper and timely objection, the matter was not waived.
In consonance with the view that it is not necessarily error to give a no-adverse-inference instruction in a proper classified information privilege case, we assume that it was not necessarily error to preclude the defense from asking the members in argument to draw an adverse inference against the Government for its exercise of that privilege in this case.
Having examined the record of this trial in detail, we are singularly impressed by the thoroughness of the case presented by the Government and the overabundance of proof of guilt. Taking into account that all the errors identified in this opinion, including the classified portion, concern the testimony of a single witness far less important to the case than the legal issues raised by his appearance would indicate, that they arose in the context of corroborating an otherwise adequately corroborated confession, and that the other evidence of guilt is overwhelming, we are completely satisfied that the errors which we have identified and discussed did not affect the outcome of this case at all. Accordingly, we join the majority without reservation in affirming the findings of guilty and the sentence as approved on review below.
Judge LANDEN concurs.

. The portion of this opinion which explains the application of the foregoing principles to the specific facts of this case is classified.